COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER EXTENDING TIME FOR MEDIATION

Appellate case name:      TMRJ Holdings, Inc. v. Inhance Technologies, LLC

Appellate case number:    01-16-00849-CV

Trial court case number: 2015-41670

Trial court:              269th District Court of Harris County

        This Court issued a June 28, 2017 order referring this appeal to mediation. That order
required that mediation be completed within 30 days of the issuance of the order. On July 10,
2017 and July 27, 2017, appellant informed the court that it had not yet found a mediator who is
willing to mediate the case for a price appellant is willing to pay. Non-profit mediation services
are available for parties who qualify.
       Construing appellant’s July 10 and July 27 notices as requests for extension of time to
complete mediation, the parties are hereby GRANTED an additional 15 days to provide this Court
with confirmation that either they have completed mediation or have scheduled a date, not later
than 20 days from the issuance of this order, for the mediation of their dispute. Absent a showing
of good cause, no further extensions will be granted.




       It is so ORDERED.



Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: August 1, 2017